DETAILED ACTION
Election of Species
Claims 1-9 are generic to the following disclosed patentably distinct species:
A species of an upconversion nanoparticle with specificity to (i) a host matrix, (ii) a sensitizer, and (iii) an activator (as recited claims 1-2);
a species of a solvent on mixture of the same (as recited in claims 1, & 3-4);
a species of surface modification with specificity to: (i) a surface modifying agent or mixture thereof (as recited in claims 8-9);
a species of hyaluronic acid or a derivative of hyaluronic acid (as recited in claims 6-7).

 The species are independent or distinct because at least the following reason(s) apply:
	Different upconversion nanoparticles exist in the art each being distinct in terms of the host matrix, sensitizer and activator species such that the resulting upconversion nanoparticles have distinct (bio)chemical properties, particularly the wavelength(s) of light which the upconversion nanoparticle absorbs and the wavelength(s) of light which the upconversion nanoparticle emits. Accordingly, different upconversion nanoparticles are considered distinct in the art to which the invention pertains.

	Different surface modifiers for nanoparticles including upconversion nanoparticles exist in the art, each having different surface modifying properties based on the distinct chemical structure. For example polyallylamine is a polymer and a polyelectrolyte (i.e. charged polymer) whereas tetraethyl orthosilicate (TEOS) is an inert silica forming species, and cetyltrimethylammoniumbromide (CTAB) is a surfactant. Accordingly, the different surface modifying agent(s) are considered distinct in the art to which the invention pertains.
	Hyaluronic acid (HA) is a linear polysaccharide made of repeating disaccharide units of d-glucuronic acid and N-acetyl glucosamine linked by β(1,4) and β(1,3) glucosidic bonds and is subject to numerous modification routes to produce a vast number of derivatives including modification of the –COOH groups, modification of the -OH groups to produce anything from polymer conjugates (e.g. 1, §§1, 3.1-3.3, & 4). Each of HA and HA-derivatives have different (bio)chemical properties based on their different and distinct chemical structures. Accordingly, the different HA and HA-derivatives are considered distinct in the art to which the invention pertains.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Applicant is required to elect a single species with particularity for each of items (a) through (d).
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
A search of a species of items (a) through (d) would not necessarily overlap or be coextensive with a search of other species, especially considering the different classes of chemicals disclosed. For example, a search of the patent or non-patent literature for a specific (surface-modified) upconversion nanoparticle would not necessarily overlap with a search for another distinct species of a (surface-modified) upconversion nanoparticle. Accordingly, the different disclosed species require a different field of search (e.g., searching different classifications or electronic 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species (of each of items (a) through (d)) or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619         


/TIGABU KASSA/Primary Examiner, Art Unit 1619                                                                                                                                                                                                                                                                                                                                                                                                       


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Schante et al.; "Chemical modification of hyaluronic acid for synthesis of derivatives for a broad range of biomedical applications," 2011; ELSEVIER; Carbohydrate Polymers, Vol. 85, pp. 469-489.